Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 ,6 , 12, 13, 15, 17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2021/0131891 A1, CON of PCT/JP2019/018146) in view of Balicki et al. (US 2016/0361125 A1).
Hoshino discloses a robot comprising: a plurality of joints including three or more joints (J1-J4) that includes at least a pitch joint (J1) and a roll joint (J2); and a plurality of links (31-34) connected successively by the plurality of joints, wherein each joint of the plurality of joints comprises a sensor (Paragraph [0028]);  an additional sensor (sensor for drive unit 37) located between an input end (at J2) of the respective one of the plurality of joints and a previous one (31) of the plurality of links; an additional sensor (sensor for drive element 38) located between an output end (at J3) of the respective one of the plurality of joints and a subsequent (34) one of the plurality of links; the plurality of joints (J1-J4) each comprising a motor (motor of drive unit 36-39, Paragraph [0028]) and wherein a sensor (sensor of 36-39, Paragraph [0028]) is located between the motor and an output part (Figure 1, where 36 attaches to 32) of the respective one of the plurality of joints.
Hoshino does not specifically state that the sensors are configured to measure force and torque information of a respective one of the plurality of joints in multiple degrees of freedom (DOF), or that the sensor is the sensor is configured to measure a torque applied on the respective one of the plurality of joints and force and torque information of at least one additional DOF of the respective one of the plurality of joints, or that the sensor is configured to measure force and torque information comprising only a torque applied in an actuation direction of the respective one of the plurality of joints and a force applied in a direction perpendicular to the actuation direction.
Balicki discloses multiple degree of freedom force and torque sensors (paragraphs [0022] and [0024] describe the use of 6 DOF sensors), with each sensor measures all 6 DOF and therefore senses force and torque information of additional joint, and the sensor is [configured to measure force and torque information comprising only a torque applied in an actuation direction of the respective one of the plurality of joints and a force applied in a direction perpendicular to the actuation direction] (as the sensors are 6DOF sensors, they are considered capable of sensing these specific values, the torque and force each represent one of the degrees of freedom).
It would have been obvious to one having ordinary skill in the art at the time the application as filed to have modified he robot of Hoshino to use multiple DOF sensors, in order to enable the robot to sense forces acting on the joints from multiple directions and locations to provide more accurate control of the robot.

Claims 9 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2021/0131891 A1, CON of PCT/JP2019/018146)  and Balicki et al. (US 2016/0361125 A1), and further in view of Reich (USPN 10,239,213).
The combination of Hoshino and Balicki disclose the claimed invention, except for a structure stiffness of the sensor in an actuation direction of the respective one of the at least two of the joints is lower than the structure stiffness of the sensor in other directions.
Reich discloses a variable structure stiffness (Column 4, lines 50-63) of a force/torque sensor (110).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the force/torque sensor of the combination of Hoshino and Balicki to have variable stiffness in the actuation direction relative to other directions of the joint, in order to allow for additional control over the magnitude of deflections and movement between components of the sensor, as taught by Reich (Column 5, lines 15-20), thereby preventing forces in excess of the load capabilities of the sensor in the direction with the highest expected reaction forces.

Response to Arguments
Applicant’s arguments filed 11/3/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658